UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07831 FMIFunds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: March 31, 2010 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2010 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund Ted D. Kellner, CFA April 26, 2010 Dear Fellow Shareholders: At the outset, all of us at the FMI Focus Fund want to thank Glenn Primack for his terrific contribution to the success of the Fund, as Rick Lane stated in the opening paragraph of his shareholder report; Glenn has been a terrific portfolio manager and friend.Health issues have dictated that Glenn take an early retirement, to focus on his personal health situation.We will all miss his market and stock insights, as well as his sense of humor.One of Glenn’s greatest legacies will be the wonderful mentoring he brought to the entire FMI Focus Fund team.We wish him the best of health and a speedy recovery, and thank him for the tireless and very significant contribution he has made to the long-term performance that all of us have enjoyed as shareholders. The FMI Focus Fund advanced 10.50% in the first quarter, versus 8.85% for the benchmark Russell 2000 Index.For the past 12 months, the Fund has enjoyed a gain of 67.83% versus 62.76% for the Russell 2000.The last 12 months of the market can only be described as stunning against the backdrop we all faced on March 31 of 2009.A year ago, in our March 2009 quarterly report, we said, “Of course, no one can be sure that the current bear market is at an end, but given the significant amount of damage that most stocks have endured, we should be awfully close.”Valuations are not as attractive as they were 12 months ago, and while we are now only two quarters into the economic recovery, Rick and his team are still managing to find many very attractive securities, four of which are reviewed in his Shareholder Letter. From here, we believe the economy will sustain a moderate 3-3.5% growth rate for the balance of 2010.This would be characterized as a more subdued recovery, particularly given the sharp contraction of the economy in the most recent recession.Lingering worries include tight credit, losses in real estate wealth, and an uncertain employment outlook that will certainly, in our opinion, remain problematic for the next 12-18 months.Inflation, while a long-term concern for all of us, is currently quite muted, given the softness in housing, depressed wages, and significant excess corporate capacity to ease that concern in the immediate future.At some point down the road, however, the significant fiscal and monetary stimulus, accompanied by the large current budget deficits, and the recently-passed healthcare reform legislation, will need to be addressed if inflation is to be held in check.The recent rise in the 10-Year Treasury Notes to almost 4% implies that some are starting to raise at least a yellow caution flag.All of these issues are being continuously monitored by the FMI Focus Fund management team, and factored in to their investment decisions. Against this backdrop, we feel we have a portfolio that is well-positioned for the next 12-24 months, and while the moves in both the Fund and the market have been substantial, we continue to find stocks that are attractively priced for the next three to five years. As always, we thank you very much for your continued support of, and investment in, the FMI Focus Fund. Sincerely, Ted D. Kellner, CFA Chairman & CEO Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com Richard E. Lane Portfolio Manager April 23, 2010 Dear Fellow Shareholders, Before we delve into our usual quarterly investment review, we would like to take a moment to honor Glenn Primack.Glenn recently retired from Broadview Advisors due to health issues.While clearly improving, Glenn felt it best to focus full time on his recovery.Glenn was much more than just a co-founder of our firm.Glenn was a friend and compatriot, a terrific stock picker, tireless advocate and the “wit” of the firm.We went through a lot together building the firm into the success it is today.His presence will be greatly missed but I’m sure our paths will cross again.We wish Glenn all the very best and thank him for all his many contributions – God’s speed on his recovery. With respect to the most recent quarter, results were quite strong again.The Fund was up 10.50% vs. 8.85% for the Russell 2000.We are well into our third year of strong results compared to the Indices and our peers.I would like to personally recognize the outstanding job the entire Broadview team has done. Indeed, in recognition of the excellent work the research team of Faraz Farzam, Aaron Garcia, and Rick Whiting have done, all three have now joined me as part of the portfolio management team as noted in the Fund’s Prospectus (January 31, 2010).As a mentor, nothing pleases me more than witnessing their development into senior analysts and co-portfolio managers.Congratulations and kudos!I would be remiss if I didn’t also formally recognize the efforts of the rest of the team: Ethan Hill, Paul Baures, Owen Hill and Jim Wenzler. We are a research intensive firm and all members of our staff participate and contribute importantly to the process. THE VALUE OF A $10, ITS INCEPTION (12/16/96) TO 3/31/10 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 3/31/10 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 3/31/10 From Last 3 Months Year Ended 3/31/10 Years Ended 3/31/10 Years Ended 3/31/10 Fund Inception 12/16/96 FMI Focus Fund 10.50% 67.83% 6.62% 4.80% 16.33% Russell 2000 8.85% 62.76% 3.36% 3.68% 6.48% Russell 2000 Growth 7.61% 60.32% 3.82% -1.53% 3.52% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions.Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 2 Looking specifically at the most recent quarterly results, economically-sensitive technology and consumer-oriented companies were the strongest performers.At the same time, the rising tide of the stock markets buoyed all holdings.There is no question we have been going through the proverbial “sweet spot” of the market. Several quarters ago investors sensed the end of the recession and the attraction of inexpensive equities, particularly in a very low interest rate environment where other asset classes were not terribly interesting.So, the stampede into stocks began, aided and abetted by hedge funds covering their shorts.Powerful stuff, but this is how every recovery acts time after time.Investor doubt (fear) gradually turns to belief (greed) and the cycle begins anew.While the economic cycle has barely turned up (first inning), we are well into the market recovery (perhaps the bottom of the third inning).We have enjoyed some very strong individual stock performances and will probably be taking some profits soon, all the while continuing the search for attractive companies at bargain prices. Below each analyst highlights a particular portfolio company. Genworth Financial Inc. (GNW) – Rick Lane Genworth has been quite a ride for us.The Richmond, Virginia based company is a multi-line insurance company with important positions in long-term care, mortgage insurance, and retirement products. During the financial meltdown of 2008/2009, Genworth encountered the perfect storm in several of its insurance businesses, particularly mortgage insurance, as well as the company’s own very large investment portfolio.Written off as dead by Wall Street, we found the valuation compelling, albeit we fully recognized the seriousness of their exposure to the meltdown.The company did an admirable job managing through this agonizingly difficult period and appears to be emerging whole.In recognition of likely survival, the stock enjoyed quite a big move over the past few quarters and has contributed nicely to the Fund’s performance. The Manitowoc Company, Inc. (MTW) – Rick Whiting Manitowoc is perhaps best known as one of the global leaders in the manufacture of cranes:from the truck based cranes of Grove, the boom cranes of National, the tower cranes of Potain and all the way to the crawler cranes of Manitowoc.Yet, at the same time, Manitowoc is also one of the world’s leading makers of ice machines, beverage dispensers and more recently, hot food commercial cooking solutions. The food service group is emerging as a powerful asset to the Manitowoc portfolio despite a transformation that left many on Wall Street disconcerted.In our analysis, it provides significant opportunity.That transformation began with the 2008 acquisition of Enodis, Plc.Wall Street initially struggled with the purchase price of Enodis, the debt necessary to fund its acquisition, and the resulting forced sale of Manitowoc’s Scotsman business by regulators.Management, looking beyond quarter to quarter issues and with an eye to developing a business portfolio, saw an opportunity to move beyond a leadership role in “cold” food service into a suite of commercial kitchen offerings with the addition of a “hot” side.Manitowoc remains ahead of schedule in the integration of Enodis into the food service business with significant synergies in markets and cost savings exceeding expectations.These businesses play directly into the restaurant market’s continuing innovation in menus and breadth of offerings, the quick serve markets and the infrastructure upgrades of institutional markets such as universities and hospitals. Ultimately, however, the stock trades largely on the value of the crane business as investors continue to refine expectations for the food business.When the economic music stopped in 2008 and bled into 2009, many investors hit the panic button on such a late cycle industrial company, particularly one with a significant amount of debt on its balance sheet.We have spent a great deal of time at the offices of management and at crane manufacturing facilities.We are compelled to believe that management is not only aware of, but proactively addressing, the debt issue.Also, we believe that the global infrastructure build is intact and that commercial real estate, while hobbled by financing issues, is not necessarily in an over built state.Almost assuredly you have been asked to merge lanes on your commute to make way for highway construction.It is very likely the crane you see hoisting a bridge beam was built by Manitowoc.What may not be as readily observable is the extent of global infrastructure builds, from mining, to refineries, to nuclear plants and more that require the highly engineered high lift capacity crawler cranes that are Manitowoc’s forte.While these large crawler cranes are more typical of late economic cycle, they appear to be benefiting mightily in this recovery from the global fiscal policy aimed at the build out of infrastructure. Given the disparate nature of Manitowoc’s businesses as a whole, earnings recovery and growth will not be linear.But with the food service business in line to benefit by the return of the consumer, spurred by institutional stimulus and improved by refined manufacturing cost structure we look forward to growth on that side of the ledger.Currently, the crane business remains shy of its, roughly, $1.6 billion break-even level, however, recent improvements in backlog and order flow make that achievement much more of a near term event.Given the enormous footprint required to manufacture cranes, and hence fixed costs, it will not take much beyond breakeven revenue for the incremental orders to quickly accrue to the bottom line.It is possible that the skew toward high capacity crawler cranes will hasten that profitability. Family Dollar Stores, Inc. (FDO) – Faraz Farzam We recently sold our position in longtime portfolio holding Family Dollar.Just days after the end of the first quarter, Family Dollar reported a very strong result coupled with a very optimistic outlook for the future that drove the stock close to our estimate of private 3 market value (PMV), $40.During the course of our history with the company, we have traded around this core position quite adeptly, selling close to PMV and buying opportunistically as the market over-reacted to short-term road bumps or cyclical concerns.Our investment case was predicated upon management turning around a store fleet whose operating profitability had collapsed in the aftermath of a multi-year growth campaign, during which too many stores were built out too fast and, consequently, returns suffered.Over the last five years, CEO Howard Levine and company have dramatically slowed growth, and invested heavily in the existing base. If you recall, Family Dollar provides a small, convenient, general merchandise retail footprint, priced comparably to Wal-Mart Stores (WMT) for middle and lower income families.Over the past twenty years, as retailers have abandoned the urban core, Family Dollar held ground.Although the urban core is a difficult place to do business, it is very under-retailed and provides natural barriers to entry from big box competition.The investments the company undertook included expanding their food offering, upgrading the information systems to lower inventory and improving purchasing, retaining talent, and finally upgrading the store image to attract a slightly higher income consumer.As the multi-generational recession drove unemployment to record levels, these investments began paying serious dividends as many shoppers began to seek just the kind of value, convenience, and shopping experience Family Dollar had been investing to deliver. During our investment horizon, Wall Street has been extremely skeptical of the company’s ability to deliver on improved returns.We were not.Our research, field work, and extensive meetings with management in their North Carolina headquarters gave us the confidence to invest in their shares some five years ago at $21.We are happy to announce that Family Dollar is back, as is their stock. We would like to extend our gratitude to Howard Levine, Jim Kelley, Ken Smith, and Kylie Rawlins of Family Dollar for their hard work and strong results in the face of many disbelievers. Barnes Group Inc. (B) – Aaron Garcia A new position in our portfolio this quarter is Barnes Group.Barnes is an industrial conglomerate with key exposure to both the aerospace and automobile industries.We like Barnes for several reasons.First, we believe current management is in the middle innings of a shift in corporate culture.Barnes had historically been run for cash flow with a dividend payout.The new CEO, Gregory Milzcik’s initiatives have forced Barnes to evolve into a leaner, more efficient manufacturer with aspirations to increase the mix to higher growth, higher margin products.Second, the company’s aerospace business is attractively positioned to benefit from the new Boeing 787 platform, resurgence in 737 orders, and the 2009 deferral of airplane maintenance that must eventually resume.Third, the recession has forced Barnes to restructure their auto precision parts business to a very low break-even point.The incremental margins for this business are now higher and should provide upside to earnings as auto builds recover in 2010/2011.We believe the revenue and margins for Barnes are at a cyclical low.It is our opinion that Barnes will see $2 per share in earnings power over the next 3 years. As always, we would like to thank our loyal shareholders.We look forward to continuing to serve you. Best Regards, Richard E. Lane, CFA Portfolio Manager 4 FMI Focus Fund COST DISCUSSION As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2009 through March 31, 2010. Industry Sectors as of March 31, 2010 Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 10/01/09 Value 3/31/10 10/01/09-3/31/10 FMI Focus Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.31%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2009 and March 31, 2010). 5 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) ASSETS: Investments in securities, at value (cost $356,263,525) $ Receivable from shareholders for purchases Receivable from investments sold Dividends receivable Other receivable Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 16,774,876 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($434,089,707 ÷ 16,774,876 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 88.6% (a) COMMON STOCKS — 87.4% (a) COMMERCIAL SERVICES SECTOR — 4.2% Advertising/Marketing Services — 1.5% Interpublic Group of Companies, Inc.* $ $ Miscellaneous Commercial Services — 2.3% Cardtronics, Inc.* Cintas Corp. Personnel Services — 0.4% AMN Healthcare Services, Inc.* CONSUMER DURABLES SECTOR — 2.5% Recreational Products — 2.5% Brunswick Corp. Winnebago Industries, Inc.* 6 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2010 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 88.6% (a) (Continued) COMMON STOCKS — 87.4% (a) (Continued) CONSUMER NON-DURABLES SECTOR — 3.5% Apparel/Footwear — 3.5% Liz Claiborne, Inc.* $ $ Volcom, Inc.* CONSUMER SERVICES SECTOR — 3.0% Hotels/Resorts/Cruiselines — 1.5% Royal Caribbean Cruises Ltd.* Restaurants — 1.5% Burger King Holdings Inc. DISTRIBUTION SERVICES SECTOR — 6.0% Electronics Distributors — 3.6% Arrow Electronics, Inc.* ScanSource, Inc.* Medical Distributors — 1.2% Patterson Companies Inc. Wholesale Distributors — 1.2% Beacon Roofing Supply, Inc.* ELECTRONIC TECHNOLOGY SECTOR — 7.8% Aerospace & Defense — 1.6% Hexcel Corp.* Computer Peripherals — 1.3% NetApp, Inc.* Electronic Equipment/Instruments — 1.4% Intermec Inc.* Electronic Production Equipment — 1.5% MKS Instruments, Inc.* Semiconductors — 2.0% Altera Corp. ENERGY MINERALS SECTOR — 0.8% Coal — 0.8% Arch Coal, Inc. FINANCE SECTOR — 10.9% Finance/Rental/Leasing — 0.8% Rent-A-Center, Inc.* Insurance Brokers/Services — 1.0% Arthur J. Gallagher & Co. 7 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2010 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 88.6% (a) (Continued) COMMON STOCKS — 87.4% (a) (Continued) FINANCE SECTOR — 10.9% (Continued) Life/Health Insurance — 3.2% Genworth Financial Inc.* $ $ Reinsurance Group of America, Inc. Multi-Line Insurance — 1.8% PartnerRe Ltd. Property/Casualty Insurance — 1.1% Old Republic International Corp. Regional Banks — 2.3% Associated Banc-Corp. First Interstate BancSystem, Inc. FirstMerit Corp. Sandy Spring Bancorp, Inc. Savings Banks — 0.7% MB Financial, Inc. HEALTH SERVICES SECTOR — 3.5% Health Industry Services — 2.0% HealthSouth Corp.* Vital Images, Inc.* Medical/Nursing Services — 1.5% VCA Antech, Inc.* HEALTH TECHNOLOGY SECTOR — 4.8% Biotechnology — 0.9% Charles River Laboratories International, Inc.* Medical Specialties — 2.5% Hologic, Inc.* Wright Medical Group, Inc.* Pharmaceuticals: Other — 1.4% ICON PLC — SP-ADR* INDUSTRIAL SERVICES SECTOR — 6.7% Contract Drilling — 0.8% Rowan Companies, Inc.* Engineering & Construction — 1.0% Chicago Bridge & Iron Co. N.V. NYS* Environmental Services — 1.4% Republic Services, Inc. 8 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2010 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 88.6% (a) (Continued) COMMON STOCKS — 87.4% (a) (Continued) INDUSTRIAL SERVICES SECTOR — 6.7% (Continued) Oil & Gas Pipelines — 2.0% Kinder Morgan Energy Partners, L.P. $ $ Oilfield Services/Equipment — 1.5% Dresser-Rand Group, Inc.* Exterran Holdings Inc.* PROCESS INDUSTRIES SECTOR — 7.8% Chemicals: Major Diversified — 1.3% Celanese Corp. Chemicals: Specialty — 3.4% Cytec Industries Inc. Rockwood Holdings Inc.* Containers/Packaging — 1.8% Pactiv Corp.* Sealed Air Corp. Industrial Specialties — 1.3% Ferro Corp.* PRODUCER DURABLES SECTOR — 0.4% Industrial Machinery — 0.4% Barnes Group Inc. PRODUCER MANUFACTURING SECTOR — 9.4% Electrical Products — 2.7% Greatbatch, Inc.* Molex Inc. Cl A Industrial Machinery — 3.8% Kadant Inc.* Kennametal Inc. Miscellaneous Manufacturing — 1.4% Brady Corp. Trucks/Construction/Farm Machinery — 1.5% Astec Industries, Inc.* The Manitowoc Company, Inc. 9 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2010 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 88.6% (a) (Continued) COMMON STOCKS — 87.4% (a) (Continued) RETAIL TRADE SECTOR — 7.1% Apparel/Footwear Retail — 2.1% Abercrombie & Fitch Co. $ $ Zumiez Inc.* Department Stores — 1.8% Kohl’s Corp.* Discount Stores — 0.7% Family Dollar Stores, Inc. Specialty Stores — 2.5% PetSmart, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* TECHNOLOGY SERVICES SECTOR — 6.3% Data Processing Services — 2.2% Fiserv, Inc.* Hewitt Associates, Inc.* Information Technology Services — 2.9% Citrix Systems, Inc.* Sapient Corp. Packaged Software — 1.2% Parametric Technology Corp.* TRANSPORTATION SECTOR — 2.7% Air Freight/Couriers — 1.3% UTI Worldwide, Inc. Trucking — 1.4% Werner Enterprises, Inc. Total common stocks MUTUAL FUNDS — 1.2% (a) SPDR KBW Regional Banking ETF Total long-term investments 10 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2010 (Unaudited) Principal Amount Cost Value SHORT-TERM INVESTMENTS — 12.1% (a) U.S. Treasury Securities — 6.9% $ U.S. Treasury Bills, 0.07%, due 04/22/10 $ $ U.S. Treasury Bills, 0.08%, due 04/29/10 U.S. Treasury Bills, 0.09%, due 05/06/10 Total U.S. treasury securities Variable Rate Demand Note — 5.2% U.S. Bank, N.A., 0.00% Total short-term investments Total investments — 100.7% $ Liabilities, less other assets — (0.7%) (a) ) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. ETF – Exchange Traded Fund L.P. – Limited Partnership N.V. – Netherlands Antilles Limited Liability Corp. NYS – New York Registered Shares SP-ADR – Sponsored American Depositary Receipts The accompanying notes to financial statements are an integral part of this schedule. 11 FMI Focus Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2010 (Unaudited) INCOME: Dividends $ Interest Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Printing and postage expense Custodian fees Professional fees Registration fees Board of Directors fees Insurance expense Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2010 (Unaudited) and For the Year Ended September 30, 2009 OPERATIONS: Net investment (loss) income $ ) $ Net realized gain (loss) on investments ) Net increase in unrealized appreciation on investments Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.0280 per share) ) — Distributions from net realized gains ($4.9924 per share) — ) Total distributions ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (3,265,406 and 3,822,079 shares, respectively) Net asset value of shares issued in distributions reinvested (18,401 and 5,161,593 shares, respectively) Cost of shares redeemed (4,288,689 and 12,137,596 shares, respectively) ) ) Net decrease in net assets derived from Fund share activities ) ) TOTAL INCREASE (DECREASE) ) NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment income of $0 and $430,069, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 12 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending March 31, Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment (loss) income ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Distributions from net investment income ) — Distributions from net realized gains — ) Total from distributions ) Net asset value, end of period $ TOTAL RETURN 14.05%
